101 F.3d 705
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.AMERICAN MEDICAL INTERNATIONAL, INC., Plaintiff-Appellee,v.NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.,Defendant-Appellant.
No. 93-56382.
United States Court of Appeals, Ninth Circuit.
Memorandum Disposition Filed May 17, 1995.Decided Nov. 13, 1996.

On Remand from the United States Supreme Court.
C.D.Cal. [On remand from 116 S.Ct. 510].
VACATED.


1
Before:  SCHROEDER and KLEINFELD, Circuit Judges, and KING,* District Judge.

ORDER

2
In light of the decision of the United States Supreme Court, the JUDGMENT is VACATED and the case REMANDED for consideration of  Waller v. Truck Insurance Exchange, Inc., 44 Cal.Rptr. 2d 370 (1995).



*
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation